Order entered July 29, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00193-CV

                             NOEUI LAU LALONDE, Appellant

                                               V.

      CYNTHIA ALLEN AND NORTH AMERICAN TITLE COMPANY, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-04716-2013

                                           ORDER
       By notice filed July 24, 2015, appellant Noeui Lau Lalonde has informed the Court she is

in bankruptcy. Pursuant to Texas Rule of Appellate Procedure 8.2, further action in this cause is

automatically suspended. See TEX. R. APP. P. 8.2. Accordingly, for administrative purposes, this

cause is ABATED and treated as a closed case. It may be reinstated on motion by any party

showing, in accordance with rule of appellate procedure 8.3, that the appeal is permitted by

federal law or the bankruptcy court. See id. 8.3.

                                                      /s/   CRAIG STODDART
                                                            JUSTICE